Citation Nr: 0316060	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO. 02-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION
The veteran's active military service extended from May 1969 
to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to service connection for PTSD.

In November 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT
1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The medical evidence of record provides a diagnosis of 
PTSD and relates it to the veteran's military service and his 
experiences in Vietnam.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's own statements regarding the occurrence of 
non-combat related stressors, occurring during his service, 
are credible and consistent with the circumstances and 
conditions of his service.

6.  The veteran's alleged in-service stressors are noncombat 
related and are supported by corroborating evidence.



CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
military service. 38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information or 
evidence needed to substantiate or complete his claim. 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Significantly, VA must help the veteran 
obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(2002).
VA is also responsible for collecting necessary non-
evidentiary information, including: the veteran's address and 
Social Security number, as well as the name and address of a 
medical care provider who may have evidence pertinent to the 
claim. 38 C.F.R. § 3.159(a)(5)(2002).  

In the present case, the RO fulfilled its duties to inform 
and assist the veteran with his claim.  Specifically, the RO 
informed the veteran of the evidence needed to substantiate 
his claims for service connection for PTSD in a May 2001 
letter as well as in the Statement of the Case, dated 
February 2002.  The Board concludes that these documents 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  Furthermore, as the Board is granting 
the veteran's claim, no useful purpose would be served by 
delaying the adjudication of the veteran's claim to conduct 
additional development pursuant to the VCAA.  Similarly, 
because the veteran's claim will be granted, no useful 
purpose would be served by remanding this case pursuant to 
the recent holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The 
veteran, therefore, is not prejudiced by appellate review and 
the Board can issue a final decision.


II. Service Connection

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2002).

Similarly, The United States Court of Veterans Appeals 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2002).

On the other hand, if the veteran did not engage in combat 
with the enemy, or if the claimed stressors are not related 
to combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors.  His 
testimony, therefore, must be corroborated by credible 
supporting evidence ascertained from any source.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  See 
also Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the 
Court stated: "If the veteran engaged in combat, his lay 
testimony regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors. 38 U.S.C. 
1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."  Id.  A 
veteran's service records are one potential source of 
corroboration for a veteran's claimed in-service stressors.  
Doran, 6 Vet. App. 283.  However, VA must not restrict its 
search for corroborative evidence solely to the veteran's 
service records.  Cohen, 10 Vet. App. at 147.  

In the present case, the veteran claims that he developed 
PTSD as a result of his experiences as a Cobra helicopter 
mechanic during active military service in Vietnam.  
Specifically, the veteran claims that he was shot at by a 
sniper and observed a helicopter canopy and pilot covered 
with the blood and brain bits of a 
recently killed helicopter crewman.  

According to his discharge papers, DD 214, the veteran served 
in Vietnam, for slightly over one year, as an aircraft 
mechanic and repairman in the Air Cavalry Unit.  Other 
service personnel records also confirm the veteran's service 
in Vietnam and that he was a crew chief and mechanic for 
Cobra attack helicopters.  The veteran's service personnel 
records do not indicate that he was awarded the Combat 
Infantryman's Badge (CIB) or any other award or decoration, 
which is indicative of combat service.  The Operational 
Report for the period April 1971 through October 1971 also 
does not demonstrate that the veteran was in combat.  
Similarly, the veteran does not claim that he was in combat.

The RO has obtained the veteran's service medical records.  
His service medical records appear to be complete and consist 
of entrance and separation examination reports as well as 
some treatment records.  The veteran's service medical 
records do not reveal any complaints of, or treatment for, 
any psychiatric disorder at any time during his period of 
active service.  Upon separation from service, the veteran's 
clinical psychiatric evaluation was also normal, as indicated 
on his December 1971 separation examination.  Similarly, the 
veteran did not disclose having any psychiatric disorders on 
the accompanying Report of Medical History.  

The record contains medical evidence that establishes the 
veteran's diagnosis of PTSD and relates his diagnosis to his 
service in Vietnam.  An undated PTSD questionnaire, completed 
by the veteran, includes his claims that a sniper shot at him 
and that he observed a helicopter canopy and pilot covered in 
the blood and brain bits of a recently killed helicopter 
crewman.  The medical evidence also establishes that the 
veteran sought treatment for PTSD beginning in 1997. 

In April 1998, the veteran submitted to an initial patient 
screening for a PTSD treatment program sponsored by the VA.  
The accompanying Initial Patient Screening Report, dated 
April 1998, noted that the veteran's "Raw Combat Stress 
Score" was suggestive of, but not conclusive for, PTSD.  In 
addition, Progress Notes dated 1997-1998 document the 
veteran's continued treatment for PTSD.  The Progress Notes 
also contain the veteran's claim that he experienced in-
service stressors. 

In March 1999, a VA compensation and pension psychiatric 
examination of the veteran was conducted.  The examining 
physician diagnosed the veteran with PTSD and related it to 
the stressors, which the veteran reported he experienced 
during his service in Vietnam.  Specifically, in making his 
diagnosis, the physician considered the veteran's claims that 
while riding in a convoy, a sniper shot at him, and that he 
observed a helicopter canopy and pilot covered with the blood 
and brain bits of a recently killed helicopter crewman.  The 
record also includes a VA Medical Certificate dated October 
1999, which contains the veteran's diagnosis of PTSD as well 
as his referral to the Mental Health Unit.  

In an effort to confirm the occurrence of the veteran's 
claimed noncombat stressors, the VA contacted the service 
department.  The U.S. Armed Services Center for Research of 
Unit Records replied in April 2001, and verified the 
occurrence of casualties in the veteran's unit during his 
service period.  The service department, however, was not 
able to provide any specific information about the 
individuals wounded or killed during these operations.  

In November 2002, the veteran testified in connection with 
his claim before the undersigned Veteran's Law Judge.  The 
veteran's testimony was credible and consistent with his 
prior assertions and the information contained in the service 
department records.  

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins 
v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  Based upon the evidence in the record, the Board 
finds that there is insufficient evidence to show that the 
veteran had a combat military specialty or that he was 
involved in combat operations.  However, the Board does find 
that there is sufficient and credible supporting evidence 
establishing that the veteran experienced noncombat, in-
service stressors.  

In addition, the record contains medical evidence 
establishing the veteran's diagnosis of PTSD and relating 
that diagnosis to his service in Vietnam.  The medical 
evidence is in the form of a VA examination report dated 
April 1999 as well as other treatment records contained in 
the record.  In addition, the Board also finds that the 
veteran's sworn testimony and his statements to examining and 
treating physicians, as contained in his medical records, are 
credible.  Finally, the Board has reviewed the Operational 
Report for the period April 1971 through October 1971, which 
contains credible supporting evidence that the stressors the 
veteran alleges he was exposed to during service actually 
occurred.  See Souzzi v. Brown, 10 Vet App 307, 331 (1997) 
(holding that a claimed stressor need not be confirmed in 
every detail.); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002), (stating that supporting evidence need only imply 
that the veteran was personally exposed to the stressor.)  

The evidence of record shows that the veteran has PTSD and 
that it is related to the veteran's military service Vietnam.  
There is credible supporting evidence that the stressors that 
the veteran alleges he was subjected to occurred.  As a 
result, the evidence of record supports a grant of service 
connection for PTSD.

ORDER

Service connection for post traumatic stress disorder is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY  	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

